DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Tigerfeldt (US 2007/0017590).

Regarding claim 21, Tigerfeldt teaches a system comprising: a membrane assembly (Fig. 1; elements 2 and 3)  configured to cover a portion of a structure (5 is insulation of a structure) having an interior (towards 5) and exterior (2) side comprising an architectural membrane (2) partially coated with a porous matrix coating (3; see Para. [0049]) comprising a paint (Para. [0065] states that layer 3 may be a paint); wherein the porous matrix coating is configured to absorb and distribute water from the interior to the exterior side of the membrane assembly (Para. [0049]) to thereby enhance evaporation of water therefrom.

Tigerfeldt further teaches that: the porous matrix coating may comprise silica gel particles (Para. [0049]), per claim 22; the architectural membrane may be formed of nylon (Para. [0048]), per claim 23; the porous matrix coating (3) comprises silica gel particles (Para. [0049]) coated on at least one surface of the architectural membrane (see Fig. 1), per claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tigerfeldt in view of CA 2,727,822 (‘822).
Regarding claim 26, Tigerfeldt does not teach the use of ptfe coated fiberglass as the architectural membrane.
‘822 teaches that it is old and well-known to use fiberglass coated with ptfe as an architectural membrane (Para. [0009] lines 17-19).
It would have been obvious to one of ordinary skill in the art to utilize the material of ‘822 in the device of Tigerfeldt in order to provide flexibility in the supply chain of raw materials as such material is old and well-known for such applications.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tigerfeldt in view of JP 2006272190 A (‘190).
Regarding claim 25, Tigerfeldt does not specify that the porous coating is nanoporous.
‘190 teaches that such hygroscopic coatings are commonly nanoporous (see abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the porous coating of Tigerfeldt with pores sized to assist in water vapor transport, including nanoporous scales, as taught by ‘190.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571.270.5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/               Primary Examiner, Art Unit 3763